[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                                JAN 8, 2007
                            No. 06-13187                     THOMAS K. KAHN
                        Non-Argument Calendar                     CLERK
                      ________________________

                        Agency No. A97-952-495

XIAOZHONG SHI,


                                                                    Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.



                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (January 8, 2007)

Before BIRCH, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
      Xiaozhong Shi, a native and citizen of China, arrived in Miami illegally in

May 2004. The Department of Homeland Security issued Shi a notice to appear

and charged him with entering the United States without a valid entry document, in

violation of 8 U.S.C. § 1182(a)(7)(A)(i)(I). Shi admitted the inadmissability

charge. He then applied for asylum, withholding of removal, and relief under the

Covention Against Torture.

      In support of his application, Shi submitted State Department country

reports for China which showed that the government had been punishing members

of the Falun Gong movement since 1999. Shi also testified at his asylum hearing

that: (1) the police had tried to arrest him in 2000 while selling Falun Gong books;

(2) he escaped to the mountains and later to his uncle’s house; (3) his parents were

arrested in his stead and spent 15 days in jail; (4) the police came looking for him

at his uncle’s house but he escaped each time; and (5) his father was arrested again

in 2004, this time for helping to smuggle Shi out of China.

      At the end of the hearing, the immigration judge asked if Shi had any

corroborating evidence of his parents’ arrest in 2000. Shi’s attorney said he didn’t

but that he would try to obtain something before the proceedings were closed. The

IJ then continued the hearing for four weeks and told Shi’s counsel that he would

entertain a further continuance if counsel did not obtain the information in time.



                                          2
      Shi never submitted any corroborating evidence nor did he ask for a further

continuance. Having heard nothing from Shi, the IJ denied Shi’s claims for relief

on the evidence he had before him. As to Shi’s asylum claim, the IJ found that Shi

could not meet his burden to show that he was persecuted or had a well-founded

fear of persecution because his testimony, which was the only evidence supporting

his assertion that he was persecuted, was speculative, undetailed, and at times

inconsistent. The IJ also found that even if everything Shi said was true, his

parents’ arrest in 2000 and his father’s arrest in 2004 did not constitute persecution

of Shi and were not the result of Shi’s involvement with Falun Gong. Shi did not

have a well-founded fear of persecution because he stopped selling Falun Gong

books in 2000 and his parents had not been harmed since then.

      As to Shi’s withholding of removal and CAT claims, the IJ found that

because Shi had not met his burden as to asylum, he also did not meet the higher

burden to establish withholding of removal and CAT relief.

      Shi appealed the IJ’s decision to the Board of Immigration Appeals. But

before the BIA had a chance to rule on Shi’s appeal, Shi moved to reopen his

asylum proceedings so that he could introduce documentary evidence

corroborating his testimony at the hearing. The BIA denied Shi’s motion to reopen

because he did not show that the evidence was new or previously unavailable and

he did not explain why he did not submit the evidence earlier, when the IJ
                                           3
continued the asylum proceedings. The BIA also denied his appeal, adopting the

IJ’s decision as its own.

      Shi petitions for review of the IJ’s decision, adopted by the BIA, to deny his

claims for asylum and withholding of removal. His brief to this Court addresses

neither the IJ’s decision to deny his CAT claim nor the BIA’s decision to deny his

motion to reopen the asylum proceedings. We therefore consider these issues to be

abandoned and do not consider them any further. See Mendoza v. U.S. Att’y Gen.,

327 F.3d 1283, 1286 n.3 (11th Cir. 2003) (“In his brief on appeal, Mendoza does

not challenge the IJ’s determination that he is not entitled to CAT relief. Thus,

Mendoza has abandoned his CAT claim on appeal, and we need not consider it.”).

      Shi does argue, as to the IJ’s decision on his asylum and withholding of

removal claims, that (1) his testimony should be presumed credible because the IJ

did not make an explicit adverse credibility finding; (2) the IJ’s reservations about

his credibility were not supported by the record; (3) his testimony was sufficiently

detailed; (4) his testimony alone was sufficient to sustain his burden of proof

without corroboration; and (5) the State Department reports on China established

that there was a pattern and practice of persecuting Falun Gong practitioners.

      We need not address Shi’s first three contentions because we will assume

without deciding that his testimony was credible. We will also assume without

deciding that Shi was persecuted by Chinese officials. Still, for Shi to be eligible
                                           4
for asylum and withholding of removal, he must show that he was persecuted on

account of his involvement with Falun Gong. See 8 U.S.C. §§ 1101(a)(42)(A) (for

aslyum), 1231(b)(3) (for withholding of removal). The IJ found that, while the

country reports indicate that Chinese officials had targeted Falun Gong members,

Shi’s testimony did not support his claim that he was targeted by the police on

account of his membership in Falun Gong.

      We review the IJ’s findings under the substantial evidence test, which means

that we “must affirm the IJ’s decision if it is supported by reasonable, substantial,

and probative evidence on the record considered as a whole.” Sepulveda v. U.S.

Att’y Gen., 401 F.3d 1226, 1230 (11th Cir. 2005). “[T]he IJ’s decision can be

reversed only if the evidence ‘compels’ a reasonable fact finder to find otherwise.”

Id.

      Shi has not demonstrated that his testimony—the only evidence he points to

in support of his asylum claim—compels a finding that he was persecuted on

account of his membership in Falun Gong. Shi testified that: (1) the police tried to

arrest him in 2000 because he was selling the books at an unregulated flea market;

(2) the police arrested his parents because his father tried to stop them from

destroying something in his house; (3) his father was arrested in 2004 on

smuggling charges; and (4) he did not know why the police tried to arrest him at

his uncle’s house. The IJ’s finding that Shi was persecuted for reasons other than
                                           5
his Falun Gong membership is supported by substantial evidence. We therefore

deny Shi’s petition to review his asylum and withholding of removal claims.

      PETITION DENIED.




                                        6